 612DECISIONSOF NATIONALLABOR RELATIONn BOARDballots shall be in conformity with the Board's Rules and Regulations."As discussed above, the Board's Rules and Regulations require theuse in a runoff election of the eligibility date used for the first election.Accordingly, and in the absence of any amendment of the stipulationby the parties thereto, we find that the parties were bound by the pro-visions of the stipulation and in turn the Board's Rules and Regula-tions with respect to the runoff election eligibility date.4We thereforeadopt the Regional Director's recommendation that objection 2 beoverruled.As we have sustained 57 of the 58 challenges and the 58th challengecan no longer affect the results of the runoff election, as we haveoverruled the objections to the runoff election, and as CWA hasreceived a majority of the valid votes cast in the runoff election, weshall certify CWA as the collective-bargaining representative of theemployees in the appropriate unit.[The Board certified Communications Workers of America, AFL-CIO, as the designated collective-bargaining representative of theemployees in the appropriate unit.]4 As indicated by the Regional Director, even an agreement by the parties might notpermit the setting of a different eligibility date for the runoff election. SeeCone BrothersContractingCo., 109 NLRB 483, where the Board in similar circumstances held that amaterial deviation from Section 102 62 of the Rules and Regulations was not warrantedand would not be consistent with good administration of the Act.Alaska Salmon Industry,Inc.andPeter Patrick Mendelsohn.Case No. 19-CA-1362.November 27, 1957DECISION AND ORDEROn April 2, 1957, Trial Examiner Howard Myers issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that he cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. Thereafter, the General Counsel filedexceptions to the Intermediate Report, together with a supportingbrief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board had delegated its powers in connection withthis case to a three-member panel [Members Murdock, Rodgers, andBean],The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-119 NLRB No. 83. ALASKA SALMON INDUSTRY, INC.613mediate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner with the additions and modifications notedbelow.We find merit in the following exceptions of the General Counsel:(1) to the Trial Examiner's finding in his conclusions of law of theIntermediate Report that the Respondent violated Section 8 (a) (3)rather than Section 8 (a) (4) of the Act; (2) to the Trial Examiner'sfailure to find in his conclusions of law that such conduct was alsoviolative of Section 8 (a) (1) of the Act; (3) to the Trial Examiner'sfailureto recommend a remedial order respecting such 8 (a) (1)violation of the Act, as contemplated in the section of the IntermediateReport entitled "The Remedy"; (4) to the TrialExaminer's failureto recommend that the Respondent be ordered to select Mendelsohnfor hiring in the nextseasonon the basis of his seniority and prefer--ential employment rights in the 1956seasonunder the terms of theRespondent's contract with the International Longshoremen's andWarehousemen's Union, Local #37; (5) to the Trial Examiner'sincorrect finding that Mendelsohn was hired by the Respondent duringthe 1955 season as a reform feeder rather than a cooler loader.The'TrialExaminer's findings of fact and conclusions of law, adoptedherein, are modified in accordance with the foregoing exceptions.We find that such additions and corrections are necessary to effectuatethe purposes of the Act.We find it unnecessary to pass upon a further exception by theGeneral Counsel to the effect that the Respondent should be requiredto induce its members to accept Mendelsohn for employment whenhe is eligible therefor.The directives of our order, including thoseconcerned with the reemployment rights of Mendelsohn, apply toboth the Respondentanditsmembers.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Alaska Salmon Industry,Inc., Seattle,Washington, its officers, agents, successors, members,and assigns, shall1.Cease and desist from :(a)Discharging, refusing to hire, or otherwise discriminatingagainst any employee or prospective employee of its members be-cause he filed charges under the Act.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Longshoremen'sand Warehousemen's Union, Local #37, or any other labor organiza- 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to select Peter Patrick Mendelsohn for employment inthe next season on the basis of his seniority and preferential employ-ment rights in the 1956 season under the terms of the Respondent'scontractwith International Longshoremen's andWarehousemen'sUnion, Local #37.(b)Make whole Peter Patrick Mendelsohn for any loss of paysuffered as a result of the Respondent's discrimination against himduring the period extending from June 14, 1956, to the time theRespondent makes an offer of selection for employment to Mendelsohn.(c)Preserve and make available to the National Labor RelationsBoard or its agents upon request, for examination and copying, allpayroll records, social-security payment records, timecards, personnelrecords and reports, and all other records necessary to analyze theamounts of back pay due and the rights of employment under theterms of this Order.(d)Post at its offices in Seattle,Washington, copies of the noticeattached hereto and marked "Appendix," 1Copies of said notice, tobe furnished by the Regional Director for the Nineteenth region,shall, after being duly signed by the Respondent's duly authorizedrepresentative, be posted by Respondent immediately upon receiptthereof, and be maintained by it for a period of at least sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify, in writing, all its members and all other firms forwhom it acts as dispatching or hiring agent that it does not objectto the employment of Peter Patrick Mendelsohn.(f)Notify Peter Patrick Mendelsohn, in writing, that it has soadvised its members and the other employers for whom it acts asdispatching or hiring agent.(g)Mail to the Regional Director copies of the said notice at-tached hereto as Appendix for posting by International Longshore-IIn the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to as Decree of the United States Court of Appeals,Enforcing an Order." ALASKA SALMON INDUSTRY, INC.615men's and Warehousemen's Union, Local #37, it being willing, inplaces where notices to members are customarily posted.Copies ofsuch notice are to be furnished by the Regional Director.(h)Notify the Regional Director in writing, within ten (10)days from the date of this Order, what steps it has taken to complyherewith.APPENDIXNOTICE TO ALL OUR EMPLOYEES AND TO ALL EMPLOYEESAND PROSPECTIVEEMPLOYEESOF OUR MEMBERSPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that :WE WILL NOT discharge or refuse to select for hiring by anymember of our organization or by any firm or individual forwhom we act as dispatching or hiring agent any employee or pros-pective employee because he filed charges under the NationalLabor Relations Act.WE WILL offer to select Peter Patrick Mendelsohn for employ-ment in the next season on the basis of his seniority and prefer-ential employment rights in the 1956 season under the terms ofour contract with International Longshoremen's and Warehouse-men's Union,Local #37.WE WILL make Peter Patrick Mendelsohn whole for any lossof pay suffered as a result of our discrimination against him.WE WILL NOT in any other manner interfere with, restrain,or coerce our employees in the exerciseof the rightto self-organization,to form labor organizations,to join or assist Inter-national Longshoremen's and Warehousemen's Union, Local #37,or any other labor organization, to bargain collectively througha representative of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any or all ofsuch activities except to the extent that such right may be affectedby an agreement requiring membership in a labor organizationas a condition of employment,as authorized in Section 8 (a) (3)of the Act.ALASKA SALMON INDUSTRY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,,and must not be altered, defaced, or covered by any other material. 616DECISIONSOF NATIONALLABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed on June 25, 1956, by Peter Patrick Mendelsohn, theGeneral Counsel of the National Labor Relations Board, herein called respectivelythe General Counsel1and the Board, issued a complaint,dated January 4, 1957,againstAlaska Salmon Industry,Inc.,herein called Respondent,alleging thatRespondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8 (a) (1) and(4) and Section 2 (6) and(7) of the National Labor Relations Act, as amended,61 Stat. 136,herein calledthe Act.More specifically,the complaint alleged that since on or about June 14, 1956,Respondent has discriminatorily refused to select Mendelsohn as an employee forone of its members for hire because he had filed a charge under the Act againstPacific American Fisheries,Inc., a Respondent member.On January 9, 1957, Respondent duly filed an answer denying the commission ofthe unfair labor practices alleged.Pursuant to due notice,a hearing was held on January 22 and 23, 1957, beforethe duly designated Trial Examiner.The General Counsel and Respondent wererepresented by counsel.Full opportunity was given all parties to be heard, toexamine and cross-examine witnesses,to introduce relevant evidence,and to file.briefs within 20 days of the close of the hearing.2No briefs were received.During the course of the deposition of Sharpe,the General Counsel objected tocertain questions propounded by Respondent's counsel and the General Counselalso moved to strike certain answers.The objection appearing on page 11 of thedeposition and the two objections appearing on page 16 are sustained; 3the objectionappearing on page 13 is overruled;and the motions appearing on pages 10 and 27are granted.Upon the entire record in the case,and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACTI.RESPONDENT'S OPERATIONSAlaska Salmon Industry,Inc., a Delaware nonprofit corporation,has its principaloffices in Seattle,Washington.Respondent is composed of companies engaged inthe catching and canning of salmon in Alaska.Respondent exists for the purpose,among others,to serve as the collective-bargaining representative for its membersand to maintain and supervise a hiring hall used for the selection of persons to beseasonally employed by its members.The member companies of Respondent annually sell and ship salmon valued inexcess of$10,000,000 from Alaska to points located throughout the United States.Upon the above-undenied facts, the Trial Examiner finds that,during all timesmaterial herein,Respondent has been,and now is, engaged in commerce withinthemeaning of the Act and that it will effectuate the policies of the Act for theBoard to assert jurisdiction in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDInternational Longshoremen's and Warehousemen'sUnion,Local#37, is a labororganization admitting to membership employees of the company-members ofRespondent.III.THE UNFAIR LABOR PRACTICESThe sole question here to be resolved is whether Respondent refused to selectMendelsohn for employment by any of its members for the 1956 Alaska salmonseason because he had filed a charge with the Board alleging that Pacific AmericanFisheries,Inc.,a Respondent member, had discriminatorily refused to hire him1This term specifically includes counsel for the General Counsel appearing at thehearing.2 The hearing was formally closed on February 18, 1957, on which day the deposition ofWalter P. Sharpe,which was taken on February 13, pursuant to stipulation by and be-tween the General Counsel and Respondent,was filed with the Trial Examiner.8 The answers given over the objections of counsel naturally fall when objections aresustained. ALASKA SALMON INDUSTRY, INC.617and had blacklisted two other named persons.The credible evidence,4 as epitomizedbelow leads to the inescapable conclusion that the question must be resolved againstthe Respondent.Since the 1952 Alaska salmon season 5 Mendelsohn has obtained employmentthrough International Longshoremen's andWarehousemen's Union Local #37,herein called Local 37, which for many years prior to 1956, has had collective-bargaining agreements with Respondent covering certain employees and prospectiveemployees of Respondent's employer-members.The hiring provisions of the 1956 contract pertinent to the issues raised by thepleadings herein read as follows:SECTION 2-HIRING PROCEDURE(a)To insure against discrimination or coercion by any party in the em-ployment of persons covered by the scope of this agreement and to insureeach person a fair chance of employment, it is agreed that all employees shallbe employed in accordance with the following procedure:(b)All employees except foremen and second foremen shall be employedand dispatched from a central employment office designated by and under thesupervision and control of the Alaska Salmon Industry, Inc., which shalldesignate one of its employees to act as supervisor thereof.The supervisorshall be present at all times when employment and dispatching is in progress.Employment shall be in accordance with the following preferences and rules:.PreferencesFIRST:To any employee who worked under the terms of the 1955contract in the bargaining unit and who has not terminated as providedin the 1955 agreement and who is available for employment shall begiven first preference at the cannery where he was employed in 1955;provided, further, that fill-ins and additions at the operating plant in aconsolidation are to be selected from the 1955 employees of the plantclosed due to the consolidated operation or from 1955 employees of otherclosed plants of the companies participating in the consolidation, who areeligible under terms of the agreement for a first preference in canneries,in which employed in 1955 but which are closed in 1956.First preference to apply to those canneries closed in 1954 and 1955but reopened in 1956.First preference shall be given to those employees not terminated asprovided in the contract, who worked at a cannery in 1953 but which wasclosed in 1954 and 1955 and is to be reopened in 1956.If the operating plant is operating in consolidation with another plantwhich was closed in 1954-1955 and is not reopening in 1956, the 1953employees of the closed plant in the consolidation shall have first chancefor fill-ins at the operating plant.SECOND:To any employee who worked under the terms of the 1955contract in the bargaining unit who has the necessary skill, experience,and qualifications to fill the job and who is available for employmentshall be given preference of employment in any other cannery.THIRD:Any employee who worked under the terms of the 1953 and/or1954 agreements in the bargaining unit who has the necessary skill,experience and qualifications to fill the job and who is available for em-ployment shall be given third preference of employment.* The evidence found to be credible is based mainly on the testimony, most of which is,undenled,ofMendelsohn, Chris Mensalvas, president of Local #37, and of Gene Navarro,businessagent of Local #37. The Trial Examiner has accepted as substantially correctthe testimony of the aforesaid three persons and has rejected Sharpe's version of theevents in question mainly on (1) his observation of the conduct and deportment at thehearing of Mendelsohn, Mensalvas, and Navarro ; (2) a careful scrutiny of the record,including Sharpe's deposition, all of which has carefully been read, and parts of whichhave been reread and rechecked several times ; (3) the mutual corroboration, on manyimportant matters, of the testimony of Mendelsohn, Mensalvas, and Navarro; (4) thecandor with which Mendelsohn, Mensalvas, and Navarro admitted that they could not becertain asto the dates or the exact words used by Sharpe and others ; and (5) Mendelsohn,Mensalvas, and Navarro each impressed the Trial Examiner as being a person who ismeticulousin not enlarging his testimony beyond his actual memory of what occurred.5 Each seasonis of 2 months' duration. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDFOURTH:Other persons satisfactory to the company,including butnot limited to members of the Union or men recruited for employmentin the Alaska canneries by the union; provided, however, that previousemployees in the industry shall be given first consideration in this class.During the 1955 season Mendelsohn was hired as a reformer for Pacific AmericanFisheries, Inc., herein called PAF, at its Port Moller cannery.6By letter, datedSeptember 1, 1955, PAF notified Local 37 that it would not rehire Mendelsohnand two other named persons for the 1956 season because they had "fomented andagitated among the crew."Upon being advised by Local 37 of said notification,Mendelsohn requested Local 37 to protest the dismissal and process the matterthrough the then current contract grievance procedure.Local 37 sent the requestedprotest to PAF, and there, as far as the record discloses, the matter ended.On June 4, 1956,7 Mendelsohn went to Local 37's headquarters and thereregistered for employment.After his membership status had been approved hewas informed by the secretary of Local 37 that since he was not returning to thecannery at which he had worked the previous season he would have to fill out,sign,and file a form stating, among other things,the name of his last canneryemployer and the job he last held.Upon completing and filing the necessary form,Mendelsohn received a clearance.On June 6, several hundred persons seeking employment met at Local 37 wherethe selection of employees for the 1956 season commenced with Walter P. Sharpeand J.SteeleCulbertson,Respondent'sassistantmanagers,representing the em-ployers and Local 37 was represented by its dispatcher and assistant dispatcher.The first to call for employees under the first preference category was PAF PortMoller Cannery.Because PAF had stated the previous fall that it would notrehireMendelsohn his name was not called.However, just prior to the com-mencementof the PAF first preference call, Mendelsohn approached DelphinioCordero, PAF's cannery foreman, who was seated at the hiring hall table withSharpe and Culbertson.He was at that table because his duty was to pass uponthe qualifications, among other things, of the persons tentatively selected for em-ployment by Sharpe and Culbertson.and credible testimony,the following ensued during the conversation he had at that.time with Cordero:I asked him (Cordero) if he would give me a chance to go back, and he toldme he had no objection to me working there, but he couldn't take me becauseif he hired me he would be fired. So I told him that there was a new superin-tendent at this plant now, and since the trouble was between the superintendentand me, and he knew it had nothing to do with my work, I couldn't see whyhe would be fired, why he couldn't hire me. But he said he couldn't take achance. .. .The following day, June 7, Mendelsohn attended the 10 a. m. PAF fill-in callbut his name was not called.8He was also present at 1 p. m. fill-in call for theChignik cannery of the Alaska Packers Association, herein called APA.Sinceall the available jobs were filled by persons previously employed at this cannery,Mendelsohn's name was not called.On June 8, Mendelsohn filed a charge with the Board'sSeattle Regional Office(Case 19-CA-1357)alleging:On or about June 7, 1956, it (Pacific America Fisheries Inc.) refused toemploy Peter Mendelsohn because of his activities on behalf of InternationalLongshoremen's and Warehousemen's Union, Local #37. It also blacklistedJack Shishido and Fred Gonzales for the same reason.9On June 13, Mendelsohn attended the first preference call for the APA Naknekcannery.Since he did not hold a first preference position with that cannery, his('During this employment, as well as during the 3 or 4 previous seasons he had workedfor PAF, Mendelsohn also performed other jobs, such as cooler loader, machine operator,fish pusher, etc.7Unless otherwise noted, all events hereinafter mentioned refer to 1956.8At each call Sharpe was Respondent's representative.Culbertson also was present ateach call, except the first few.Either Sharpe or Culbertson had charge of the calls andthe representatives of Local 37 merely attended for the purpose of protecting the rightsof the members of Local 37,9 On November 1 the Regional Director dismissed the charge on the sole ground that itwas not timely filed. ALASKA SALMON INDUSTRY, INC.619name was not called.However, he did ask Marcellis Devina, the Naknek canneryworkers' foreman,10 for a job but received none.On June 14 calls were had for first preference for four canneries and a fill-incall for the APA Naknek cannery.When the fill-in call for APA Naknek com-menced,Mendelsohn was standing within a foot or so of the head of the hiringtablewhere Sharpe was seated.When Mendelsohn observed that men were.being selected for jobs who had less priority than he, he demanded to knowof those at the hiring table why his name had not been called.Thereupon,.according to Mendelsohn'sundenied and credible testimony,the following ensued:And when I threw my [clearance] card [on] the table Mr. Devinaimmediately shouted, "I don't want this man, he was blackballed fromPacific-American Fisheries by Delfino (PAF's cannery workers' foreman). . . ."And I stated, "I was not blackballed because of my work, I was blackballedbecause of Union activity.."Suddenly Mr. Sharpe says to me, he says,"I didn't call your name," he says, "get back and wait until I call you."And at the time when I threw my card in the dispatcher Ted Daddeo (thedispatcher) had said, "Yes, Mr. Mendelsohn should be called.Mr.Sharpe said, "You have got a bad record in Alaska. The F. B. I. and theArmy Air Force [have] been bothering us continuously about you and givingus bad reports about you.They have bothered us, coming up, looking atour files and all we hear is nothing but bad about you." So I said toMr. Sharpe, "What do you mean by bad?" I said, "Have you heard anythingbad about my work.?"I kept on arguing there and in the commotionhe finally got mad and said, "I didn't call [your] name.Get back or youwon't get no job.".Mendelsohn further testified credibly and without contradiction that at theconclusion of the aforementioned call he asked Sharpe if he would be givena job; that Sharpe replied that the FBI and the Air Force did not want him to be.employed in Alaska; that Sharpe had, to quote Mendelsohn's testimony, "insinuatedthat I was a subversive"; and that when he asked Sharpe for a minute of his.time to explain why the FBI and the Air Force did not want him in Alaska,.Sharpe replied, "No, I am going to lunch, I haven't got any time, and furthermoreI don't care to know the reason."During the luncheon period that day, June 14, Mendelsohn explained to Devinawhy the FBI and the Air Force were "bothering" him. The conversation concludedwith Devina stating that he "had a couple of jobs" coming up the next day forpeople who hadn't passed their physical examinations and that he would considerMendelsohn for one of those jobs.About 9 a. m. on June 15, the fill-in call for the APA Egegik cannery commenced.After 9 men had been selected the call was interrupted and a call commencedfor men to fill the jobs of those who had been selected the previous day for theAPA Naknek cannery, but who were unable to pass the physical examination.During this latter call,Mendelsohn asked Sharpe, in the presence of Devina,whether he was going to be given a job at Naknek since Devina was willing toaccept him.Sharpe replied, according to Mendelsohn's credible testimony, "No,I am not going to give you a job.I don't care what Devina said.You wentto the Labor Board, you started with them, and you can finish with them."Despite Sharpe's statement that he would not be given a job, Mendelsohn remainednear the hiring table for about an hour.He became convinced of the futilityof waiting longer when he observed a person had been dispatched to the Egegikcannery who had been "blackballed" by PAF and who "had not gone to Alaskathe year before."Upon leaving the hiring table during the Egegik call, Mendelsohn walked overto Chris Mensalvas and Gene Navarro, the president and business agent respectivelyof Local 37, and again complained to them 11 about the fact that his name was notbeing called for any job.Navarro then went to Sharpe with Mendelsohn'scomplaint.Sharpe assured Navarro that Mendelsohn would be dispatched to acannery located in a nonrestricted military area as soon as a job for which Mendelsohnwas qualified became available.This information Navarro relayed to Mendelsohn.10 Contrary to Respondent's contention, the Trial Examiner finds that cannery workers'foremen. such as Devina,during all times material,were supervisors within the meaningof Section2 (11) of the Act.11Mendelsohn had previously informed Mensalvas and Navarro that Sharpe had refusedto dispatch him. 620DECISIONSOF NATIONALLABOR RELATIONS BOARDMensalvas testified, and the Trial Examiner finds, that shortly after June 7,he first spoke to Sharpe about Mendelsohn's name not being called; that Sharpe-stated that Mendelsohn could not be sent to Port Moller because Mendelsohn waspersona non grataat that cannery; that on either June 15 or 16, he again discussedMendelsohn with Sharpe who stated, "I don't think the Air Force would wanthim in these restricted areas, but we will see what we can do later on"; thaton or about June 19, he had another conversation with Sharpe regarding Mendelsohn,during which Sharpe said, in effect, that Mendelsohn "went to the N. L. R. B.and, as far as I am concerned, he can fight it out with the N. L. R. B. as far as his.job is concerned," but if he "drops" the charge he filed with the Board "we mayconsider hiring him."During the fill-in call for Naknek-Red Salmon cannery, which commenced aboutIp. in. on June 15, Paul Valdez was selected to fill a cooler loader job at thatcannery, a job which Mendelsohn had performed at the Port Moller cannery theprevious season, even though Mendelsohn was standing near the hiring table whenthe call was being made and despite the fact that Valdez had not worked in anyAlaskan cannery since 1950.At the conclusion of the Excursion Inlet cannery fill-in call, which took placeduring the morning of June 19, Mendelsohn again asked Navarro to ascertain whyhe was not being given a job. Since, as Navarro credibly testified, men were beingdispatched to nonrestricted military areas, he asked Sharpe why Mendelsohn wasnot being given a job, to which Sharpe retorted, "Well, if he wants to be dispatched,be will either drop the case [against PAF] or tell him to come and talk with me."When Navarro reported to Mendelsohn Sharpe's above-quoted statement, Mendelsohnstated that he was not interested in any "deals" but he nevertheless consented todiscuss the matter with Sharpe.Thereupon, Sharpe and Mendelsohn went into thedispatcher's office and there the following took place, according to Mendelsohn'scredited testimony:I went in there (dispatcher's office) waiting for him (Sharpe) to speak to me,and Mr. Sharpe never said a word and neither did I, evidently each one waswaiting for the other to start, and the start didn't take place, and after a whilehe got up and walked out, and I walked out, too.Although that afternoon, June 19, a fill-in call was had for Hawk Inlet cannery,Mendelsohn's name was not called despite the fact he was present nor was Mendel-sohn's name called at the 11 a. in. June 19 fill-in call for the Chaltham-New Englandcannery, although he was in the union hall during the call.Mendelsohn was present during the June 21 fill-in call for the Port Moller cannerybut his name was not called.He was present during a portion of the June 25 firstpreference call for the APA Larsen Bay cannery but his name was not called.Norwas his name called during the June 26 fill-in call for the APA Larsen Bay canneryalthough he was present throughout the call.On or about June 26, Mendelsohn's name was called for a job at the ParksCanning Company located at Nyak, Alaska, but the cannery workers' foremanrefused to hire him so Mendelsohn did not get the job.Although present during the June 27 fill-in calls for the Uganik San Juan cannery,Mendelsohn's name was not called; nor was it called during the June 28 fill-in callsfor the Nakat, PAF Alitak, and Snug Harbor canneries, or during the June 29 fill-incall for the Nellie Juan cannery at Copper River; or during the July 3 fill-in calls forthe Ketchikan-Fidalgo, Geo. Inlet-Libby, Port Bailey-Kadiak, and Ketchikan-WardsCove canneries.On July 6, Mendelsohn's name was called and he was dispatched to a job withthe New England Fish Company at the Orka, Alaska, cannery.Upon the entire record in the case, the Trial Examiner finds that Mendelsohnwas not dispatched to any job prior to July 6, for the reasons alleged in the complaintand not for the reasons advanced by Respondent.By such action Respondentviolated Section 8 (a) (4) of the Act and since such conduct necessarily interferedwith, restrained, and coerced Mendelsohn in the exercise of the rights guaranteed inSection 7 of the Act, Respondent thereby violated Section 8 (a) (1) thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent'smembers set forth in section III, above, occurringin connection with the operations of Respondent in section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce. A. O. SMITH CORPORATION621V. THE REMEDYHaving found that Respondent had engaged in certain unfair labor practices viola-tive of Section 8 (1) (A) and (4) of the Act, it will be recommended that it cease.and desist therefrom, and take certain affirmative action designed to effectuatethe policies of the Act.Having found that Respondent discriminatorily restrained Mendelsohn from being,employed for a certain period commencing on June 14, 1956, the Trial Examinerrecommends that Respondent make him whole for any loss of pay suffered by him.as a result of its unlawful conduct, by payment to him of a sum of money equal to theamount he normally would have earned as wages from June 14, 1956, until hewould have been laid off, absent unfair labor practices. In computing the amountof back pay due Mendelsohn, the customary formula of the Board set forth inF.W. Woolworth Company,90 NLRB 289, shall be followed.The unfair labor practices found to have been engaged in by the Respondentare of such a character and scope that in order to insure the employees and prospectiveemployees of the members of Respondent their full rights guaranteed by the Act,itwill be recommended that Respondent cease and desist from in any manner inter-fering with, restraining, and coercing said employees and prospective employees intheir right to self-organization.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.International Longshoremen'sandWarehousemen'sUnion,Local #37 is alabor organization within the meaning of Section2 (5) of the Act.2.Respondent and its employer-members are engaged in commercewithin themeaning of Section 2 (6) and(7) of the Act.3.By discriminating in regardto thehire and tenure of employment of PeterPatrickMendelsohn because hehad filed withthe Board a charge against a memberof theRespondent,Respondent has engaged in and is engaging in unfair labor prac-ticeswithin the meaning of Section8 (a) (3) of the Act.4.Theunfair labor practices are unfair labor practices within the meaning of.Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]A. O. Smith Corporation, Kankakee WorksandLocal 311, OfficeEmployees InternationalUnion, AFL-CIO, Petitioner.CasesNos. 13-RC-5554 and 13-RC-4201.November 27, 1957DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert G. Mayberry, hearing^officer.lThe hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.Local 311, Office Employees International Union, AFL-CIO, thePetitioner in Case No. 13-RC-5554, herein called Local 311, andOffice Employees International Union, AFL-CIO,2 the petitioner inCase No. 13-RC-4201, herein called the International, the labor or-I For purposes of this Decision,Cases Nos. 13-RC-5554 and 13-RC-4201are herebyconsolidated.2Affiliated only withAFL at thetime the petition in Case No.13-RC-4201 was filed.119 NLRB No. 82.